Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary amendment dated 3/30/20 is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “the first wall part of the lid or first wall part of the bottom”, and the claim also recites “in particular a region defined by a material injection point into a mold upon manufacturing” and “in particular being imprinted on to an inner surface of the depression” which is the narrower statement of the range/limitation. The claim(s) are 
Similarly, claim 13 broadly recites “inner protrusions” and also recite the narrow limitation “in particular comprising a projecting nose”. For examination purposes, Claim 13 is interpreted to include plural protrusions that project radially inwards from an inner surface of the second wall section, with or without a projecting nose.
Further claim 14 broadly recites “angled balcony in the outer surface of the second wall” and also narrowly recite “in particular adjacent to the first snap” and also recite “in particular from an outer circumference of the first snap part towards an outer surface of the second wall”. For examination purposes, Claim 14 is interpreted to include angled balcony formed in the region of an outer surface of the second wall of bottom part, and not necessarily adjacent to the first snap. Clarification and correction is requested.

Claim 13 recites the limitation "the inner rib" in lines 4 and 6.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite or refer to “inner rib”. Accordingly, claim 13, which depends from claim 1 lacks antecedent basis.

Claim 14 recites the limitation “the first snap" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite or refer to “first snap”. Accordingly, claim 13, which depends from claim 1 lacks antecedent basis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US6949154 to Hochrainer et al (Hochrainer) in view of US 2008/0308103 to Lancesseur et al (Lancesseur).

Hochrainer further teaches that the capsules with one or more such encircling groves secure the capsule parts with different degree of strength, and in the first part, a first latching means provided closes to the openings of the cap and body; and a second latch provided closer to the closed end of the capsule parts (col.5, l 22-38), so as to temporarily joining the capsule parts before the capsule is filled with pharmaceutical composition; and after filling the capsule the two parts are pushed together until the latching means are firmly secured (col. 5, l 22-37).
The shape of the wall of the cap in the opening region is the reverse of the shape of the wall of the opening of the capsule (col.6, l 7-14). 
 Hochrainer further teaches that the edge of the capsule body is in the form of a U-shaped return in which the edge of the opening of the capsule is inserted. 
 
Fig. 11a-11g show different embodiments of capsules. 
  
    PNG
    media_image1.png
    147
    575
    media_image1.png
    Greyscale

Fig 11d shows overlapping area of the cap and body, one or more bumps and one or more depressions corresponding to them is or formed on the counterpart in order to achieve a better temporary closure before welding (col. 16, l 1-14). Even though Hochrainer  fail to teach the claimed first and second wall thickness separately, the above fig of 11d shows that the thickness of the walls of the cap and body of the capsule and shows the inner and outer walls of each of the cap and body. The inner and outer walls of the cap and body meet the features instant claims 3 and 4. Further, the above fig.11d show the fitting of the cap and body and hence meets the instant claim 5. Claims 6 requires that the closing mechanism includes a snap part, and figs.11d and 11e of the reference, as follows, meet the claimed snap:
 Further, it is taught that the thickness of the walls of the cap and body may vary over the entire region, with the wall thickness generally greater in the rounded parts of the cap or body (col. 6, 15-34), and vary over the entire region of the cap and body. For instance, the walls of the cap and body have a thickness of 0.1 mm to 0.5 mm, the 

    PNG
    media_image2.png
    175
    686
    media_image2.png
    Greyscale

Instant claims recite a first wall thickness of 180-250 microns and second wall section of 350-450 microns. The capsule body and cap wall thickness taught by the reference generally falls overlaps with the claimed ranges.  
Lancesseur teaches a capsule for packing and protecting pharmaceutical composition, enclosing at least one cavity by a wall that is made of a polymer containing at least one adsorbent (abstract and [0010-0011] & 0055]). The capsule is preferably has two parts, so that the two parts fir into one another telescopically [0019]. Lancesseur further teaches that the capsule wall comprises at least two layer and at least one outer layer above it, or three layers (0052-0053). In some embodiments, the cap and body provided with closing devices, which are of advantage in temporary and/or final closure of the capsule [0060]. In such embodiments, there are raised dots on the inside surface of the cap and there are slightly larger dot shaped depressions in the outside surface of the body, which are arranged such that during the closure of the capsule the raised dots lock into the depressions [0061]. Alternatively, the raised dots can be formed on the outside surface of the body and the depressions on the inside surface of the cap, can form a ring around shell of the cap and of the body [0061]. Lancesseur further teach that the thickness of the walls of the cap and of the body can vary in different regions, in the range of 0.1mm to 0.5 mm [0042, 0067].
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). For claim 2, Hochrainer teaches that the elongation of the capsules (distance from the closed end of the body to the closed end of the cap in relation to the diameter when the capsule is closed) is greater than 1, in one embodiment the elongation is equal to 1, and in yet another embodiment the elongation is less than 1. It is further taught that the shape of the capsule depends on the above ratio (col. 7, l 22-33). Further, while Lancesseur also teaches the same elongation of capsule as that Hochrainer [0071], Lancesseur also teaches that the capsule can be of any shape, including hollow cylinder or circular, oval, triangular, tetragonal, hexagonal, or polygonal, and the bottom can be flat or complex [0070]. 

    PNG
    media_image3.png
    379
    806
    media_image3.png
    Greyscale

Further, [0069] of Lancesseur teaches fitting the cap and body with ribs so that the ends of the ribs directed to open ends of the cap and body, and serve as a stop for the cap when fitting the cap and body together. For claim 7, fig 11 a and d shows the fitting and corresponding parts on the body and cap and further the extensions of the cap and body further include tapering edges that meet instant claims 8 and 9.For instant claim 10, Fig 11a and 11d shows an inner a section beyond the section 5 (in particular fig. 11 d) meet the instant claimed rib projections of top portion of the capsule claim 10. For claim Hochrainer also teaches means to secure the two parts of the capsules with a .  

7.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US6949154 to Hochrainer et al (Hochrainer) in view of US 2008/0308103 to Lancesseur et al (Lancesseur), as applied to claims 1-11 and 14 and further in view of US 20090110721 to McAllister et al (McAllister) and US 20040151855 to Duffield et al.

	Hochrainer and Lancesseur references, discussed above with respect to claims 1-11 and 14, fails to teach the instant claimed plural protrusions that project radially inwards on the inner surface of the second wall of the lid or of the bottom part of the carrier. 
	 For claim 13, McAllister teaches capsule shells for use in multi-part dosage forms have generally cylindrical shell members with an open end, a snap fit component 
McAllister teaches that the capsule shell includes one or more panels integral with the inner surface of the shell member [0027] and positioned adjacent the closed end and have a thickness that is thinner than the thicknesses of adjacent shell member portions [0023]. The panels are spaced apart integrally, for preferential dissolution and release of pharmaceutical compositions for the shell member interior (abstract). The panels (such as trapezoid shaped panels) 130 (fig.4) are provided on the inner surface 
It would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ the capsule of Hochrainer modified with the teachings of Lancesseur (i.e., prepare a doubled walled capsule comprising a body and a cap of the claimed inner and outer wall thickness, as explained above) and further modify said capsule so to provide one or more panels integral with the inner surface of the shell member [0027] that are curved inwards and positioned adjacent the closed end, and have a thickness that is thinner than the thicknesses of adjacent shell member portions. The inner panels of McAllister meets the instant protrusions that . A skilled artisan would have been motivated to modify the capsules with radiating protrusions on the inner surface and providing depressions on the outer surface [0030] so as to allow the ease of release of the capsules from the molds, as suggested by McAllister. Further, one skilled in the art would have employed the injection molding method of preparing the capsules of McAllister, in preparing the capsule of Hochrainer (modified by Lancesseur) because McAllister teaches the above configurations of the capsule for providing preferential dissolution to release drug substance [0008] and further teaches that the injection molding enables providing capsule of desired thickness.
While instant claim 12 recites “in particular a region defined by a material injection point into a mold upon manufacturing” and “a sign which indicates a cavity in which the lid cavity was molded in a multicavity molding tool in particular being imprinted on to an inner surface of the depression”. However, the limitation, “in particular a region defined by a material injection point into a mold upon manufacturing” denotes a product by process limitation. In any event the McAllister teaches injection molding method as an advantageous method over the conventional “dip pin” molding process, for providing the desired panels on the inner side of the walls of the capsule for .  


8.	Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over US6949154 to Hochrainer et al (Hochrainer) in view of US 2008/0308103 to Lancesseur et al (Lancesseur) as applied to claims 1-11 and 14 above, and further in view of US 5750143 to Rashid.

	Instant claim 15 recite that the carrier is filled with neat API. Lancesseur is silent with respect to the pharmaceutical composition or the active ingredient.
Hochrainer teaches that the capsule is filled with a powdered pharmaceutical composition comprising various active agents [col. 7, l 33-45), but does not teach neat API, which instant application defines as “API containing at most 5% (w/w) of an additive throughout all development stages of the pharmaceutical drug including its final commercial production (page 7, l 29-34). Hochrainer does not teach the amount of additive in the active agents described in col. 7, l 33-45(and therefore can be construed as neat API. 

It would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ a pharmaceutical composition that comprises neat active ingredient in the capsule of Hochrainer (modified by Lancesseur) because one skilled in the art would have recognized from Rashid that pharmaceutical capsules are routinely employed to enclose APIs are as neat and Rashid teaches that neat active agents such as metoclopramide are enclosed in capsules to provide effective release at the desired location of the gastro-intestinal tract and at a desired time.  


	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611